J-S25038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    MARKUS TROY CARWELL                        :
                                               :
                       Appellant               :      No. 1884 MDA 2019

             Appeal from the PCRA Order Entered October 9, 2019
              In the Court of Common Pleas of Lancaster County
             Criminal Division at No(s): CP-36-CR-0003834-2017


BEFORE: LAZARUS, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                                   FILED JULY 31, 2020

        Appellant, Markus Troy Carwell, appeals pro se from the order entered

in the Lancaster County Court of Common Pleas, which dismissed his first

petition brought pursuant to the Post Conviction Relief Act (“PCRA”).1      We

affirm.

        In its Rule 907 Notice Opinion, the PCRA court accurately set forth the

relevant facts and procedural history of this case.      Therefore, we have no

reason to restate them. We add only that Appellant timely filed a pro se notice

of appeal on October 18, 2019.           On October 25, 2019, the court ordered

Appellant to file a concise statement of errors complained of on appeal per

Pa.R.A.P. 1925(b); Appellant timely complied on November 12, 2019.


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S25038-20


      Appellant raises one issue for our review:

         Was [counsel] ineffective when in the circumstance of this
         case so unreasonable that it undermined the truth
         determining process that no reliable adjudication of guilt or
         innocence could have taken place?

(Appellant’s Brief at 7).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v. H.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d

319 (2008). This Court grants great deference to the findings of the PCRA

court if the record contains any support for those findings. Commonwealth

v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932

A.2d 74 (2007). We give no such deference, however, to the court’s legal

conclusions. Commonwealth v. J. Ford, 44 A.3d 1190 (Pa.Super. 2012).

Further, a petitioner is not entitled to a PCRA hearing as a matter of right; the

PCRA court can decline to hold a hearing if there is no genuine issue

concerning any material fact, the petitioner is not entitled to PCRA relief, and

no purpose would be served by any further proceedings. Commonwealth v.

Wah, 42 A.3d 335 (Pa.Super. 2012).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Howard F.

Knisely, we conclude Appellant’s claims merit no relief.       The PCRA court

opinion comprehensively discusses and properly disposes of the claims raised.

                                      -2-
J-S25038-20


(See PCRA Court Opinion, filed September 13, 2019, at 3-9) (finding: majority

of Appellant’s claims are based upon allegation that he waived his preliminary

hearing in exchange for plea offer of 4½ to 10 years’ imprisonment that

Commonwealth later rescinded; Appellant claims original plea counsel was

ineffective in failing to advise him that offer could be revoked and that all

subsequent counsel were ineffective in failing to seek enforcement of original

plea offer; Appellant insists his subsequent negotiated plea agreement of 8½

to 17 years’ imprisonment was unknowing, involuntary, and unintelligent as

result of counsels’ ineffectiveness; nevertheless, Appellant signed written

guilty plea colloquy form and plea agreement indicating that he knew and

understood charges to which he was pleading guilty and sentence he would

receive; court also conducted thorough oral plea colloquy to confirm

Appellant’s guilty plea was knowing, intelligent, and voluntary; Appellant

failed to establish that ineffective assistance of counsel caused him to enter

invalid plea; prior to entry of guilty plea, defendant has no right to specific

enforcement of executory agreement; thus, it is unenforceable; at time

Appellant entered negotiated guilty plea, he was aware that original plea offer

was no longer in existence; court warned Appellant several times that if he

did not want to enter negotiated guilty plea, he should not plead guilty;

despite these warnings and despite knowing that current counsel was not

seeking to enforce original plea offer, Appellant chose to plead guilty; further,

record belies Appellant’s claim that he did not know Commonwealth could


                                      -3-
J-S25038-20


rescind original plea offer at time he waived his preliminary hearing; Appellant

acknowledged he read original plea offer which was titled “Tentative Plea

Negotiation,” and expressly stated that offer was “per supervisor approval,”

and could be voided; thus, Appellant failed to establish plea counsel misled

him with respect to tentative plea negotiation or waiver of his preliminary

hearing; because court finds no merit to Appellant’s underlying claim of

original plea counsel’s ineffectiveness, it also finds no merit to Appellant’s

layered claim of direct appeal counsel’s ineffectiveness; regarding Appellant’s

claim that direct appeal counsel had conflict of interest because she is in same

public defender’s office as Appellant’s original plea counsel who Appellant

alleged was ineffective, even if Appellant could establish conflict of interest

existed, Appellant failed to show that any such conflict caused him prejudice

or had any adverse effect on outcome of direct appeal). Accordingly, we affirm

based on the PCRA court’s opinion.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/31/2020



                                     -4-